DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/07/2019, 09/18/2020 and 02/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 15, 16 and 19 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US Patent Application Publication 2013/0078493 to Chen.
With respect to claim 1, Chen teaches a battery module, which includes a cell stack 10 having pouch-type battery cells provided to stand side by side and stacked in a horizontal direction, and a module housing configured to accommodate the cell stack, wherein the module housing 20 includes: a lower plate 23 provided in a rectangular plate form to support the cell stack at a lower portion of the cell stack 10; and a first left pressing plate 21 and a first right pressing plate 22 having elasticity and extending upwards at both side edge regions of the lower plate 23, which are provided side by side, to form an acute angle with respect to a vertically upper direction so that a gap between the first left pressing plate 21 and the first right pressing plate 22 becomes narrowed upwards, wherein the first left pressing plate 21 and the first right pressing plate 22 are elastically biased to press both side surfaces of the cell stack 10 (Chen: Sections: [0021]-[0022]; Figs. 3A and 3B). 

With respect to claim 6, Chen teaches a method of manufacturing a battery module, comprising: preparing a first module housing 20, which includes a lower plate 23 having a rectangular plate form and a first left pressing plate 21 and a first right pressing plate 22 having elasticity and extending upwards at both side edge regions of the lower plate 23, which are provided side by side, to form an acute angle with respect to a vertical direction so that a gap between the first left pressing plate 21 and the first right pressing plate 23 becomes narrowed upwards, and a cell stack 10 that is to be accommodated in the first module housing 20; and pulling the first left pressing plate 21 and the first right pressing plate 23 apart within an elastic limit to broaden the gap therebetween, then inserting the cell stack 10 into the first module housing 20, and releasing the first left pressing plate 21 and first right pressing plate 23 to press both side surfaces of the cell stack 10 (Chen: Sections: [0021]-[0022]; Figs. 3A and 3B).

With respect to claim 15, Chen teaches the battery module, wherein the core of the module housing 20 is made of a metal material (Chen: Section [0027]; Fig.3A). 

With respect to claim 16, Chen teaches the battery module, wherein the module housing 20 is made of a non-metallic material (Chen: Section [0027]; Fig.3A).

With respect to claim 19, Chen teaches a power storage system including the battery module as an energy source (Chen: Section [0004]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0078493 to Chen in view of US Patent Application Publication 2019/0006647 to Ryu et al.
With respect to claim 2, Chen does not specifically teach the battery module, wherein the module housing further includes an upper plate coupled to upper ends of the first left pressing plate and the first right pressing plate by welding or bolting to cover an upper portion of the cell stack. 
However, Ryu et al. teach a battery module comprises a frame assembly 110 (the module housing) arranged to surround the plurality of cells 100 and including a lower plate 111 (a lower plate), side plates 113 (the first left pressing plate and the first right pressing plate) and an upper plate 114 (an upper plate), wherein the upper plate 114 (the upper plate) coupled to upper ends of the side plates 113 (the first left pressing plate and the first right pressing plate) by welding to cover an upper portion of the cell stack 100 (Ryu et al.: Sections [0037] and [0038]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Chen with the module housing further includes an upper plate coupled to upper ends of the first left pressing plate and the first right pressing plate by welding or bolting to cover an upper portion of the cell stack from Ryu et al. with the motivation of having a means such the teaching of coupling the upper plate with welding is commonly used in the art.

With respect to claim 7, Chen does not teach the method, further comprising: coupling an upper plate to upper ends of the first left pressing plate and first right pressing plate by welding. 
However, Ryu et al. teach a battery module comprises a frame assembly 110 (the module housing) arranged to surround the plurality of cells 100 and including a lower plate 111 (a lower plate), side plates 113 (the first left pressing plate and the first right pressing plate) and an upper plate 114 (an upper plate), wherein the upper plate 114 (the upper plate) coupled to upper ends of 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Chen with coupling an upper plate to upper ends of the first left pressing plate and first right pressing plate by welding from Ryu et al. with the motivation of having a means such the teaching of coupling the upper plate with welding is commonly used in the art.

Claims 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0078493 to Chen in view of US Patent Application Publication 2012/0114999 to Park et al.
With respect to claim 11, Chen does not specifically teach the method, further comprising: coupling an upper plate to upper ends of the first left pressing plate and first right pressing plate by bolting. 
However, Park et al. teach a method of coupling a cover 40 (an upper plate) to upper ends of the wall body 32 (the first left pressing plate and first right pressing plate) by bolting (Park et al.: Section [0041]; Fig. 2).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Chen with coupling an upper plate to upper ends of the first left pressing plate and first right pressing plate by bolting from Park et al. with the motivation of having a means such the teaching of coupling the upper plate with bolting is commonly used in the art.

With respect to claim 17, Chen does not specifically teach an electric vehicle including the battery module as an energy source.

It would have been obvious as of the effective filing dated of the claimed invention to have modified Chen with an electric vehicle including the battery module as an energy source from Park et al. with the motivation of having a means such it is intended to use in electric vehicle.

With respect to claim 18, Chen does not specifically teach a hybrid electric vehicle including the battery module as an energy source. 
However, Park et al. teach an electric vehicle including the battery module as an energy source (Park et al.: Section [0006]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Chen with a hybrid electric vehicle including the battery module as an energy source from Park et al. with the motivation of having a means such it is intended to use in hybrid vehicle.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0078493 to Chen in view of US Patent Application Publication 2011/0195285 to Shin et al.
With respect to claim 13, Chen does not specifically teach the method, further comprising a sensing assembly connected to electrode leads of the battery cells. 
However, Shin et al. teach a method of making a battery module a battery module comprising a voltage sensing member 500 (a sensing assembly) having a conductive sensing parts 531 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Chen with a sensing assembly connected to electrode leads of the battery cells from Park et al. with the motivation of having a means such a process for assembling the voltage sensing member is simple, and the voltage sensing member is constructed in a compact structure to stably sense the voltage of the battery cells.

With respect to claim 14, Chen does not specifically teach the method, further comprising: mounting a sensing assembly to a front surface and a rear surface of the module housing. 
However, Shin et al. teach a method of making a battery module comprising mounting a voltage sensing member 500 (a sensing assembly) to a front surface and a rear surface of the module housing (Shin et al.: Sections [0066]-[0068]; Figs. 2, 4 and 7).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Chen with a sensing assembly connected to electrode leads of the battery cells from Park et al. with the motivation of having a means such a process for assembling the voltage sensing member is simple, and the voltage sensing member is constructed in a compact structure to stably sense the voltage of the battery cells.

Allowable Subject Matter
Claims 3-5, 8-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the 
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        11/6/2021